DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits. Claims 1-20 are currently pending.

Drawings
	The drawings are objected to because:
Figure 3A, both biasing assemblies are labeled as reference 312 while in the specification and figure 3B they are 312a and 312b
Figure 3A, both apron stops are labeled as reference 314 while in the specification and figure 3B they are 314a and 314b
Figure 3A, both shaft stops are labeled as reference 316 while in the specification and figure 3B they are 316a and 316b 
	Continuity of reference symbols is necessary for clarity. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
	The disclosure is objected to because of the following informalities: paragraph [0019], ll. 2-3, “further embodiments may include that the apron frames are located on opposite sides of the elevator car.” This is the only reference in the specification that implies the existence of more than one apron frame. Is this an error and the intended feature is “support arms” and not “apron frames”? Or is the intent that there is more than one apron assembly including the apron frame on the elevator car?  
Appropriate correction is required.

Claim Objections
	Claims 3 and 18 are objected to because of the following informalities:  claim 3 line 2 states “as deployed length LD” and should read “a deployed length LD” and claim 18 line 1 states “as deployed length LD” and should read “a deployed length LD”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation, “wherein the apron frames are located on opposite sides of the elevator car.” There is no reference in the preceding claims to multiple apron frames, nor is there any indication in the drawings or specification (aside from the objection to the specification above) that the Applicant intends to include more than one apron frame in the invention. Claim 15 is dependent on claim 14, which introduces a second support arm. For examination purposes it will be interpreted that the “apron frames” stated in claim 15 are meant to be “support arms”.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202011051638 U1 in view of WO 2012137032 A1 (Delachtre et al.).
	Regarding claim 1, DE 202011051638 U1 teaches:
An elevator system (“elevator system,” [0019] line 169) comprising: 
	an elevator car (cabin, cabin floor 15 shown, figure 1) movable along an elevator shaft (“elevator 		shaft,” [0035], line 308), the shaft having a pit floor (shaft pit floor 17, shown in figure 5) 	the elevator car having an elevator car door sill (car door sill 1, figure 1); and
		a car apron assembly comprising: 

		a semi-rigid curtain (roll-up material 4, figure 1) attached to the elevator car door sill 	(car door sill 1, figure 1) and extending to the frame base (receiving profile 7); and 
		when in the deployed state (extended state shown in figure 1) the semi-rigid curtain 	extends below the elevator car (see figure 1) to block an open landing door (shaft door 23) that 	is lower than the elevator car when the elevator car is positioned offset and above an 		adjacent landing (blocking of the open shaft door in this position is shown in figure 4 for	reference, the embodiment of figure 1 operates in a similar manner).  
	DE 202011051638 U1 does not teach:
		an apron stop at an end of the support arm opposite the frame base, and
		a shaft stop arranged within the elevator shaft at a stop height from the pit floor, the 		shaft stop positioned within the elevator shaft to interact with the apron stop, 				wherein;
		the semi-rigid curtain transitions from a deployed state to a compressed state when the 	apron stop contacts the shaft stop and as the elevator car moves toward the pit floor.
	However, Delachtre et al. teach:
		an apron stop (hook 46, figure 2) at an end of the support arm opposite the frame base, 		and
		a shaft stop (instigator member 64, figure 2) arranged within the elevator shaft at a stop 	height from the pit floor (see position of instigator member 64 in figure 2), the shaft stop 	positioned within the elevator shaft to interact with the apron stop, wherein;

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the apron and shaft stops taught by Delachtre et al. with the apron assembly taught by DE 202011051638 U1 to prevent the curtain from contacting the pit floor and causing damage to the apron assembly. The apron and shaft stops are a mechanical safety measure that are not prone to electrical failure, the addition of them to the system of DE 202011051638 U1 creates redundancy for the existing system.
	Regarding claim 2, DE 202011051638 U1 further teaches:
wherein the semi-rigid curtain (roll-up material 4, figure 1) is formed from at least one of rubber, plastic, fabric, metallic chain links, plastic chain links, metal mesh, and plastic mesh (“The rollable material consists of textiles, plastics, sheet metal or metal mesh or other full-surface or net-like materials,” [0027], ll. 231-232).  
	Regarding claim 3, DE 202011051638 U1 further teaches: 
wherein the semi-rigid curtain has as deployed length LD in the deployed state (length of roll-up material 4 in the active state, figure 1) and a compressed length Lc in the compressed state (length of roll-up material 4, figure 3) wherein the compressed length Lc is less than the deployed length LD (the length of roll-up material 4 is less in the compressed (inactive) state than it is in the deployed (active) state).   
	Regarding claim 4, DE 202011051638 U1 further teaches: 
wherein the semi-rigid curtain (roll-up material 4) has a length of between 750 mm and 5 meters in the deployed state and between 0 and 750 mm in the compressed state, in particular having a length of 
	Regarding claim 5, Delachtre et al. further teaches:  
wherein the shaft stop (instigator member 64, figure 2) is fixedly connected to at least one of a shaft wall, a landing door frame, and a guide rail (instigator member 64 is fixedly connected to the wall of hoistway 24, figure 2).  
	Regarding claim 14, the combination of DE 202011051638 U1 and Delachtre et al. further teaches:
wherein the apron frame comprises a second support arm (right guide support 5, figure 1, not shown, see machine translation paragraph [0049], description of figure 1 and the plural “guide supports”) having an associated second apron stop and wherein a second shaft stop is arranged within the elevator shaft to interact with the second apron stop. In the combination of the references a second apron stop and corresponding shaft stop would be present on the second guide support. 
	Additionally, while the second apron and shaft stops are not explicitly shown, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an apron stop and a shaft stop on each side of the elevator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. 
claim 15, DE 202011051638 U1 further teaches:
wherein the apron frames (interpreted as “support guides” as stated above) are located on opposite sides of the elevator car (guide supports 5 are on opposite – left and right- sides of the elevator car, figure 1).  
	Regarding claim 18, DE 202011051638 U1 further teaches: 
wherein the semi-rigid curtain has as deployed length LD in the deployed state (length of roll-up material 4 in the active state, figure 1) and a compressed length Lc in the compressed state (length of roll-up material 4, figure 3) wherein the compressed length Lc is less than the deployed length LD (the length of roll-up material 4 is less in the compressed (inactive) state than it is in the deployed (active) state).   

	Claims 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202011051638 U1 in view of WO 2012137032 A1 (Delachtre et al.) as applied to claims 1-5, 14-15, and 18 above, and further in view of US 20140008158 A1 (Fauconnet et al.).
	Regarding claim 13, DE 202011051638 U1 and Delachtre et al. teach:
 The elevator system of claim 1.
	The combination of DE 202011051638 U1 and Delachtre et al. does not explicitly teach:
wherein the semi-rigid curtain provides a horizontal resistance of between 200-700 N with a 5-50 mm deflection, in particular with a horizontal resistance of about 300 N with about a 35 mm deflection.
	However, Fauconnet et al. teach:
wherein the semi-rigid curtain provides a horizontal resistance of between 200-700 N with a 5-50 mm deflection, in particular with a horizontal resistance of about 300 N with about a 35 mm deflection (“One feature of the example stop member 84 and the associated components of the folding mechanism 60 is that the toe guard assembly has a mechanical strength that satisfies code requirements. For example, the illustrated example complies with the requirements in EN81-21 
	Regarding claim 19, as DE 202011051638 U1 and Delachtre et al. also teach claim 2, Fauconnet et al. further teach the claimed deflection of 35 mm and horizontal resistance of 300 N as stated in the rejection of claim 13.
	Regarding claim 20, as DE 202011051638 U1 and Delachtre et al. also teach claim 3, Fauconnet et al. further teach the claimed deflection of 35 mm and horizontal resistance of 300 N as stated in the rejection of claim 13.

Allowable Subject Matter
	Claims 6-12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 includes the limitation of a biasing assembly through which the support arm having the apron stop passes. The prior art teaches biasing assemblies as components of varying apron assemblies, however none of the prior art includes the biasing assembly surrounding the supports of the apron. Common springs in a similar piston type assembly exist, however they are capped at one end and do not teach the pass-through as claimed in the Applicant’s invention. It is the claimed structure of the biasing assembly and the position on the support arms that is novel over prior art. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7621379 B2 (Miller et al.) is cited to show an elevator sill with biasing devices having a housing and an end with a hook. US 8469155 B2 (Thomsen et al.) has an extendable semi-rigid curtain for an elevator. US 20030217895 A1 (Kigawa et al.) shows a buffer device (biasing member) for an elevator system. US 20070181377 A1 has a toe guard for an elevator and a switch mounted on the toe guard. DE 20202775 U1 is cited to show a folding apron for an elevator with a biasing member.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654